Citation Nr: 0511747	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right neck lymph node, to include as due to exposure 
to Agent Orange. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  



FINDING OF FACT

The Board finds that the competent medical evidence of record 
is sufficient to create an approximate balance in the record 
as to whether the veteran's squamous cell carcinoma of the 
right neck lymph node is related to his exposure to Agent 
Orange during his service in the Republic of Vietnam.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, squamous cell 
carcinoma of the right neck lymph node was incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board has considered the provisions of the VCAA.  
However, the Board need not further discuss the application 
of the VCAA in this claim, given the favorable disposition 
herein.  Moreover, the veteran was notified of the VCAA 
provisions, what the evidence must show to establish 
entitlement to service connection, and what information and 
evidence was needed to support the claim, in various 
issuances by the RO.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Even if there is no record of a carcinoma in service, the law 
defines this disorder as a chronic disease as to which 
incurrence coincident with service will be presumed if it is 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

In this case, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure caused his 
squamous cell carcinoma of the right neck lymph node.  The 
statute pertaining to claimed exposure to Agent Orange is 38 
U.S.C.A. § 1116.  Regulations issued pursuant thereto provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes mellitus 
(also known as Type II diabetes mellitus or adult-onset 
diabetes),  Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, pursuant to 
38 C.F.R. § 3.309(e), subject to the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  In 
essence, presumptive service connection may be rebutted by 
affirmative evidence to the contrary, such as evidence which 
establishes that an intercurrent injury or disease caused the 
claimed disability, or that the veteran's own willful 
misconduct caused the disorder.

The law further provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).  

Moreover, in December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001). Among 
other things, the VEBEA removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure;


added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001); and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on the 
date of enactment of the VEBEA, December 27, 2001. 

In addition to the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court of Appeals 
for Veterans Claims has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board's adjudication below will 
include consideration of whether service connection may be 
awarded for squamous cell carcinoma of the right neck lymph 
node on a direct incurrence basis.

Applying the criteria above to the facts of this case, the 
Board notes initially that the veteran's DD Form 214 
documents the receipt of awards and decorations indicating 
that he served in the Republic of Vietnam during the Vietnam 
era (1968-1969).  In addition, among his service-connected 
disabilities is post-traumatic stress disorder (PTSD), based 
upon his combat experiences in Vietnam.  Because the veteran 
served in Vietnam during the appropriate period of time, and 
there is no affirmative evidence demonstrating that he was 
not exposed to Agent Orange therein, he is presumed to have 
been exposed to Agent Orange and/or other herbicide agents 
during this period of service.  




The record contains the following positive medical opinion 
dated in April 2004 from the Director of Radiation Oncology 
at the Joe Arrington Cancer and Research Treatment Center:   

[The veteran has] a squamous cell 
carcinoma of the head and neck region.  
This is from the upper aerodigestive 
system, either in the nasopharynx, base 
of tongue, or tonsils.  There is a small 
possibility this could be from a primary 
lung cancer.  However, this is most 
definitely a histology that comes from 
the respiratory system and could be due 
to previous agent orange exposure as [the 
veteran was] at increased risk according 
to numerous other medical journals with 
regard to agent orange exposure.  

In June 2004, the same physician from the Joe Arrington 
Cancer and Research Treatment Center who completed the above 
statement in April 2004 indicated that the veteran's cancer 
was from the "upper aero digestive tract or lung," that was 
"most definitely a histology that comes from the respiratory 
system [and] agent orange exposure has been shown to increase 
the risk of this class of cancer."  

The evidence above appears to strongly suggest that the 
origin of the veteran's cancer lies in the respiratory 
system, and such cancers are by regulation presumptively 
linked to Agent Orange.  Moreover, a physician has indicated 
that the veteran's currently diagnosed cancer could be 
directly due to Agent Orange exposure.  In summary, 
therefore, while the record also contains some negative 
evidence, given the medical opinions cited above, and without 
finding error in the RO's action, the Board will exercise its 
discretion to find that the evidence is in relative equipoise 
and conclude that service connection for squamous cell 
carcinoma of the right neck lymph node may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the right neck lymph node is granted. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


